256 F.2d 512
TRIANGLE FINISHING CORP. and Arthur J. Nisbet, Plaintiffs-Appellees,v.FAIR LAWN FINISHING COMPANY and Weldon G. Helmus, Defendants-Appellants.
No. 348.
Docket 24631.
United States Court of Appeals Second Circuit.
Argued April 28, 1958.
Decided June 17, 1958.

Appeal from a judgment of the United States District Court for the Southern District of New York, Sidney Sugarman, Judge, declaring various claims of defendants' patents Nos. 2,499,141 and 2,499,142 invalid and not infringed.
Harry Price, New York City, for plaintiffs-appellees.
Ralph Dinklage, New York City (Burgess, Dinklage & Sprung, New York City, on the brief), for defendants-appellants.
Before CLARK, Chief Judge, and HINCKS and STEWART, Circuit Judges.
PER CURIAM.


1
The appellants submit that the basic issue is "whether or not the application of rapidly moving air to conditions of Benger type setting involves inventive combination." The district court held that it did not because of the wealth of prior analogous art in the use of rapidly moving hot air in the textile industry. We agree and affirm the declaration of invalidity on the opinion of the district judge.


2
The decree, 142 F. Supp. 575, is modified by eliminating the declaration of non-infringement, which we do not need to pass upon, and as so modified is


3
Affirmed.